 



Exhibit 10.13
() [j1700001j1700000.gif]
October 28, 2005
Ansoft Corporation
Four Station Square
Suite 200
Pittsburgh, PA 15219
Attn: Shane Emswiler
     Re: Renewal of Expiration Date for $30,000,000.00 Committed Line of Credit
Dear Mr. Emswiler:
     We are pleased to inform you that your committed line of credit has been
renewed. The Revolving Credit Facility Expiry Date, as set forth in that certain
loan Agreement dated October 21, 2004, has been extended from October 21, 2005
to October 21, 2006, effective on October 22, 2005. All other terms and
conditions of the Committed Line of Credit Note and the Loan Agreement remain in
full force and effect.
     It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.
Very truly yours,
PNC BANK, NATIONAL ASSOCIATION

                  By:   /s/ Meredith S. Heavner         Meredith S. Heavner     
  Vice President     

      
      
      
The PNC Financial Services Group
One PNC Plaza 249 Fifth Avenue Pittsburgh Pennsylvania 15222-2707
www.pnc.com

